Citation Nr: 0907141	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for the 
service-connected sacro-iliac injury and weakness, now rated 
as with arthritic changes left side, L-5-S1 joint.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served in the Navy from January 1944 to January 
1946.  

This matter comes before the Board of Veterans Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a) (2) (West 2002).

The Veteran's representative has indicated that the Veteran 
has made additional claims for total disability by reason of 
individual unemployability, secondary service connection for 
a left knee disability, and entitlement to an adapted car.  
As these claims have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398, 410 (1995.)  If the RO 
concludes that more specificity is needed, that should 
requested from the veteran and his representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was transferred to the Board on August 4, 2008.  
Thereafter, the Veteran submitted additional evidence that 
was received on August 29, 2008.  The Veteran did not include 
a waiver of initial RO consideration with his submission of 
the additional evidence.  The Board contacted the Veteran's 
representative in order to ascertain whether the Veteran 
wished to waive initial RO consideration of the new evidence.  
In response, the Veteran's representative provided a 
purported "limited waiver", agreeing to waive initial RO 
consideration of the additional evidence only if the Board 
granted the benefits sought.  The purported "limited 
waiver" stated: "[i]f the Board will not grant the benefits 
sought on appeal then the case should be remanded to the AOJ 
for consideration of the additional evidence."  The Board 
finds that this purported "limited waiver" does not 
constitute a waiver of initial consideration by the RO.  In 
view of other needed development, the matter is returned to 
the AMC/RO without Board review on the merits.  See 38 C.F.R 
§ 20.1304(c). 

In the letter with the evidence submitted the appellant 
indicated that he "would request to go to the meeting in 
regards to my appeal."  It is unclear from this whether he 
is making a formal hearing request, wants an informal hearing 
at the RO, or has something else in mind.  This should be 
clarified prior to entry of an appellate decision.

In addition, in correspondence since the 2007 exam that 
resulted in the increased rating, appellant has continued his 
appeal and contends that a higher rating is due since he is 
worse.  In view of the additional development to be 
undertaken, an examination should be scheduled.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the veteran 
and his representative and ascertain 
whether his request for a meeting 
constitutes a hearing request, if so what 
type, and if not, what he had in mind.  If 
he wants a hearing, and it is of a type 
that the RO would schedule, such hearing 
should be scheduled.  If he does not 
respond in a reasonable time, it will be 
concluded that he does not want a hearing.

2.  The appellant should be scheduled for 
an appropriate VA examination by a 
physician.  The claims file should be made 
available to the examiner for review prior 
to the examination.  All indicated tests 
should be conducted and all clinical 
findings should be reported in detail.  It 
should also be indicated whether there is 
neuropathy related to the back pathology.

3.  After consideration of all the 
evidence added to the Veteran's claim file 
since the Supplemental Statement of the 
Case (SSOC) dated June 3, 2008, the 
Veteran's claim for an evaluation in 
excess of 40 percent for the service-
connected sacro-iliac injury and weakness, 
now rated as with arthritic changes left 
side, L-5-S1 joint, should be 
readjudicated.  The SSOC should address 
the Veteran's contention that he is 
entitled to a separate evaluation for 
neuralgia due to left leg radiculopathy.  
If the determination remains less than 
fully favorable to the Veteran, he and his 
representative should be furnished with a 
SSOC and given an opportunity to respond.

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of  Veterans' Appeals is appealable to the United 
States Court of Appeals for  Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).



